Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to RCE filed on 3/11/2021.
Claims 31, 33-42, 44-48, and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPGN 20140149969 to Brower et al., disclose program can be compiled based on CPU core and degree of parallelism.
USPGN 20190005582 to Kapur et al., discloses multiple data requests of the same type.

The cited prior art taken alone or in combination fail to teach at least 
“determining that a  number of data requests that have been acquired by a CPU core of a CPU is greater than or equal a maximum degree of parallelism of the CPU, wherein the data requests of the number of data requests are of a same type, and wherein the maximum degree of parallelism of the CPU is a maximum number of parallel threads executable by the CPU; and in response to determining that the number of data requests is greater than or equal to the maximum degree of parallelism of the CPU, executing, by the CPU core, executable codes corresponding to the maximum degree of parallelism of the CPU, wherein the executable codes comprise code programs that are compiled and linked based on the maximum degree of parallelism prior to executing the executable codes..”, as recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199